TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00806-CR


Linda Wallace, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 9024138, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R


PER CURIAM
Appellant's third motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. James B. Matthews, is ordered to tender a brief in this cause no later than July 30, 2003. 
No further extension of time will be granted.
It is ordered July 25, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish